



EXHIBIT 10.33


DOLLAR TREE, INC.


OMNIBUS INCENTIVE PLAN


PERFORMANCE STOCK UNIT AGREEMENT


(2019 – PERFORMANCE BASED FOR CHIEFS)


This PERFORMANCE STOCK UNIT AGREEMENT (the “Agreement”), is effective as of the
“Date of Grant” specified in the accompanying Notice of Grant, by and between
Dollar Tree, Inc., a Virginia corporation, (the “Company”) and the “Grantee” as
defined in the Notice of Grant.
W I T N E S S E T H:
The Dollar Tree, Inc. Omnibus Incentive Plan (the “Plan”) provides for the grant
of Performance Stock Units in accordance with the terms and conditions of the
Plan, which are incorporated herein by reference.  The Company has determined
that it is in the best interest of the Company and its shareholders to issue an
Award of Performance Stock Units to the Grantee. Capitalized terms used in this
Agreement and not otherwise defined herein or in the Notice of Grant have the
meanings set forth in the Plan.
1.PERFORMANCE STOCK UNITS. The Company hereby grants the Grantee the number of
Performance Stock Units as set forth in the Notice of Grant subject to the
terms, conditions and restrictions as set forth in the Plan, this Agreement and
the Notice of Grant. Each vested Performance Stock Unit shall represent the
right of the Grantee to receive one share of the Company’s Stock or the cash
equivalent of the Fair Market Value of one share of the Company’s Stock
determined on the applicable vesting date (or if the applicable vesting date is
not a business day, then on the first business day preceding the applicable
vesting date). Except as otherwise provided in Section 3 below, the Performance
Stock Units will be settled by issuance of shares of Stock, or payment will be
made, as soon as practicable after the date the Performance Stock Units vest,
but in no event later than the last day of the fiscal year in which the
Performance Stock Units vest.
2.VESTING AND TRANSFER RESTRICTIONS OF PERFORMANCE STOCK UNITS. The Performance
Stock Units shall become vested, if at all, and the restrictions described in
Sections 2.1 and 2.2 shall lapse, as the Vesting Criteria set forth in the
Notice of Grant are satisfied.
2.1.    Termination of Employment. In the event of Grantee’s Termination of
Employment with all Member Companies for any reason other than death, Disability
or Retirement prior to the satisfaction of the Vesting Criteria, then the
unvested Performance Stock Units shall be forfeited as of the date of such
Termination of Employment. For purposes of this Agreement, “Termination of
Employment” shall mean a “separation from service” as defined in Treasury
Regulation § 1.409A-1(h) and “Member Company” shall mean a “service recipient”
as defined in Treasury Regulation § 1.409A-1(h)(3).
2.2.    Transfer Restrictions. Your Performance Stock Units may not be
transferred, assigned, pledged or hypothecated, whether by operation of law or
otherwise, other than by will or by the laws of descent or distribution, and the
provisions of this Agreement, the Plan and the Notice of Grant shall be binding
upon the executors, administrators, heirs, and successors of the Grantee.







--------------------------------------------------------------------------------





Any levy of any execution, attachment or similar process upon the Performance
Stock Units, shall be null, void and without effect. Notwithstanding the
foregoing, Grantee may designate one or more beneficiaries for receipt of the
shares of Stock subject to this Award upon Grantee’s death by delivering a
beneficiary designation form to the Company. A beneficiary designation will not
become effective unless it is made on the form approved by the Company and is
received by the Company prior to the Grantee’s death.
2.3.    Change in Control. In the event of a Change in Control, Section 14 of
the Plan shall apply to the Performance Stock Units and the Committee may take
such actions as it deems appropriate pursuant to the Plan, including
accelerating vesting of the Awards by waiving all or part of the conditions for
Vesting set forth in the Notice of Grant. Except as otherwise specifically
provided below or in Section 3 of this Agreement, if the vesting of Performance
Stock Units is accelerated under this Section 2.3, such vested Performance Stock
Units shall be settled within 30 days of the date of the corporate action that
accelerates vesting hereunder. Notwithstanding any provision to the contrary in
this Agreement, in the event accelerated vesting of the Performance Stock Units
is required based on the terms of a retention agreement entered into by and
between the Grantee and the Company prior to the Date of Grant, the Performance
Stock Units shall vest as required in such agreement and such vested Performance
Stock Units shall be settled or paid within 30 days of the Grantee’s Termination
of Employment.
2.4.    Dividends. No cash dividends shall be paid on the Performance Stock
Units.
2.5.    Adjustments for Recapitalizations. In the event of a Transaction (as
defined in Section 4.5 of the Plan), the Performance Stock Units shall be
adjusted as set forth in Section 4.5 of the Plan and any additional securities
or other consideration received pursuant to such adjustment shall be subject to
the restrictions and risk of forfeiture to the same extent as the Performance
Stock Units with respect to which such securities or other consideration has
been distributed.
3.DEATH, PERMANENT DISABILITY, OR RETIREMENT OF GRANTEE.
3.1.    Effect of Disability. In the event of Grantee’s Disability prior to an
applicable vesting date for the Performance Stock Units, the Service
Requirements in the Notice of Grant shall be deemed satisfied; provided;
however, that any vesting based on the Performance Goal included in the Vesting
Criteria shall be satisfied solely to the extent certified by the Company as
indicated in the Notice of Grant. For purposes of this Agreement, “Disability”
shall mean the Grantee has been determined to be disabled under the long-term
disability insurance policy of the Company or the Company determines that a
qualified medical professional has opined that the grantee is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; provided
however, if the Grantee is eligible for Retirement, then “Disability” shall mean
as defined under Code Section 409A(a)(2)(C) and the regulations promulgated
thereunder, and the Grantee shall be deemed to have a Disability on the earliest
date that the Grantee is determined to have a Disability either by the Company
or as otherwise permitted under Treasury Regulation § 1.409A-3(i)(4)(iii).
3.2.    Death of Grantee.   In the event of the death of the Grantee, the
Service Requirements in the Notice of Grant shall be deemed satisfied; provided;
however, that any vesting based on the Performance Goal included in the Vesting
Criteria shall be satisfied solely to the extent certified by the Company as
indicated in the Notice of Grant.
3.3.    Retirement. In the event of the Grantee’s Retirement, the Service
Requirements in the Notice of Grant shall be deemed satisfied; provided;
however, that any vesting based on the Performance Goal included in the Vesting
Criteria shall be satisfied solely to the extent certified by the Compensation
Committee as indicated in the Notice of Grant. For purposes of this Agreement,







--------------------------------------------------------------------------------





“Retirement” shall mean the Grantee’s Termination of Employment (a) on or after
the date the Grantee attains the age of fifty-nine and a half (59 ½) and (b)
following at least seven (7) years of Service; provided that Retirement shall
not include a termination for Cause occurring before the Retirement even if the
requirements for Retirement are otherwise met. Notwithstanding any provision of
Section 1 or Section 3.3 of the Agreement, in the event the Grantee is eligible
for Retirement at the time the Committee exercises its discretion to accelerate
vesting of all or part of the Performance Stock Units due to a Change in Control
as provided for in Section 2.3 of this Agreement, then the vested Performance
Stock Units shall be settled or payment made to the Grantee on the vesting dates
set out in the Notice of Grant for the number of Performance Stock Units that
would have otherwise vested on such vesting dates or, if earlier, on the date of
the Grantee’s death, Disability or Termination of Employment.
3.4.    Definition of Cause. "Cause" shall mean a termination of your employment
by the Company as a result of any of the following:
 
(i) your felony conviction, whether following trial or by plea of guilty or nolo
contendere (or similar plea);
 
(ii) your engaging in any fraudulent or dishonest conduct with respect to the
performance of your duties with the Companies;
 
(iii) your engaging in any intentional act that is injurious in a material
respect to the Companies;
 
(iv) your engaging in any other act of moral turpitude;
 
(v) your willful disclosure of material trade secrets or other material
confidential information related to the business of the Companies;
 
(vi) your willful and continued failure substantially to perform your duties
with the Companies (other than any such failure resulting from your incapacity
due to physical or mental illness) after a written demand for substantial
performance is delivered to you by the Board, which demand specifically
identifies the manner in which the Board believes that you have not
substantially performed your duties, and which performance is not substantially
corrected by you within thirty days of receipt of such demand.  For purposes of
this clause, no act or failure to act on your part shall be deemed "willful"
unless done, or omitted to be done, by you not in good faith and without
reasonable belief that your action or omission was in the best interest of the
Company.
 
Notwithstanding the foregoing, you shall not be deemed to have been terminated
for Cause unless and until there shall have been delivered to you a copy of a
resolution duly adopted by the affirmative vote of not less than three-fourths
(3/4ths) of the entire membership of the Board at a meeting of the Board called
and held for such purpose (after reasonable notice to you and an opportunity for
you, together with your counsel, to be heard before the Board), finding that in
the good faith opinion of the Board you were guilty of conduct set forth above
constituting Cause and specifying the particulars thereof.









--------------------------------------------------------------------------------





4.SHAREHOLDER RIGHTS. This Award of Performance Stock Units does not entitle you
to any rights as a shareholder of the Company unless and until the shares of
Stock underlying the Award have been issued to you by registry in book-entry
form with the Company.
5.ISSUANCE OF SHARES. To the extent the Committee does not elect to settle the
Performance Stock Units in cash, the Company will issue the shares of Stock
subject to the Performance Stock Units as non‑certificated shares in book-entry
form registered in Grantee’s name. The purchase price of the shares of Stock is
your Service to the Company during the vesting periods. The obligation of the
Company to deliver shares of Stock upon the vesting of the Performance Stock
Units shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate to comply with
relevant state and federal securities laws and regulations and the rules of any
applicable stock exchange.
6.CODE SECTION 409A. To the extent this Agreement provides for a deferral of
compensation subject to Code Section 409A and the regulations promulgated
thereunder, this Agreement is intended to and shall be interpreted as necessary
to comply with Code Section 409A. In the event the Committee exercises its
discretion to accelerate vesting of the Performance Stock Units, then the
vesting dates in the Notice of Grant shall be the specified payment dates under
Treasury Regulation § 1.409A-3(a) for settlement or payment of the Performance
Stock Units. Notwithstanding any other provision of this Agreement to the
contrary, and solely to the extent required by Code Section 409A, in the event
that Grantee is a “specified employee” under Code Section 409A(a)(2)(i) and the
regulations promulgated thereunder on the date of Grantee’s Termination of
Employment, then amounts payable under this Award due to Grantee’s Termination
of Employment (other than for death) shall be accumulated and paid without
interest to the Grantee on the first business day of the seventh month following
the date of the Grantee’s Termination of Employment.
7.TAXES; WITHHOLDING OBLIGATION.
7.1.    Generally. Grantee shall be ultimately liable and responsible for all
taxes owed in connection with the Award, regardless of any action a Member
Company takes with respect to any tax withholding obligations that arise in
connection with the Award. The Member Companies make no representation or
undertaking regarding the treatment of any tax withholding in connection with
the grant or vesting of the Award or the subsequent sale of shares of Stock
issuable pursuant to the Award. Neither the Company nor any Member Company is
committed or under any obligation to structure the Award to reduce or eliminate
Grantee’s tax liability.
7.2.    Payment of Withholding Taxes.
7.2.1.    Prior to any event in connection with the Award (e.g., vesting) that
the Company determines may result in any domestic or foreign tax withholding
obligation, whether national, federal, state or local, including any employment
or social tax obligation (the “Tax Withholding Obligation”), Grantee must
arrange for the satisfaction of the amount of such Tax Withholding Obligation in
a manner acceptable to the Company.
7.2.2.    Unless Grantee chooses to satisfy the Tax Withholding Obligation by
some other means in accordance with Section 7.2.3. below, Grantee’s acceptance
of this Award constitutes Grantee’s instruction and authorization to the
Company, and any brokerage firm determined acceptable to the Company for such
purpose, to sell on Grantee’s behalf (including to the Company or any affiliate
of the Company through the retention of a portion of the shares of Stock) a
whole number of shares of Stock from those shares of Stock issuable to Grantee
as the Company determines to be appropriate to generate cash proceeds sufficient
to satisfy the Tax Withholding Obligation. Such shares of Stock will be sold on
the day the Tax Withholding Obligation arises or as soon thereafter as
practicable. If applicable, Grantee will be responsible for all brokers’ fees
and other







--------------------------------------------------------------------------------





costs of sale, and agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed Grantee’s Tax Withholding Obligation, the Company
agrees to pay such excess in cash to Grantee through payroll as soon as
practicable. Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy your Tax Withholding
Obligation. Accordingly, Grantee agrees to pay to the Company (or Member Company
as applicable) as soon as practicable, including through additional payroll
withholding, any amount of the Tax Withholding Obligation that is not satisfied
by the sale of shares of Stock described above.
7.2.3.    At any time not less than five (5) business days before any Tax
Withholding Obligation arises Grantee may elect to satisfy his or her Tax
Withholding Obligation by delivering to the Company (or Member Company as
applicable) an amount that the Company determines is sufficient to satisfy the
Tax Withholding Obligation by (i) wire transfer to such account as the Company
may direct, (ii) delivery of a certified check payable to the Company (or Member
Company as applicable), or (iii) such other means as the Company may establish
or permit.
7.2.4.    The Company may refuse to issue any shares of Stock to Grantee until
Grantee satisfies the Tax Withholding Obligation. To the maximum extent
permitted by law, the Company has the right to retain, without notice, from
shares of Stock issuable under the Award or from salary or other amounts payable
to Grantee, shares of Stock or cash having a value sufficient to satisfy the Tax
Withholding Obligation.
8.NO EMPLOYMENT RIGHTS.  Nothing in this Agreement shall affect in any manner
whatsoever the right or power of a Member Company to terminate Grantee’s
employment for any reason, with or without Cause.
9.MISCELLANEOUS.
9.1.    Governing Law.  This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the Commonwealth of
Virginia, without giving effect to choice of law provisions thereof. The Circuit
Court of the City of Norfolk, Virginia, and the United States District Court,
Eastern District of Virginia, Norfolk Division shall be the exclusive courts of
jurisdiction or venue for any litigation, special proceedings or other
proceedings between the parties that my be brought, or arise out of, in
connection with, or by reason of this Agreement and the parties to this
Agreement hereby consent to the jurisdiction of such courts.
9.2.    Entire Agreement; Enforcement of Rights.  The Plan and the Notice of
Grant are hereby incorporated by reference in this Agreement.  This Agreement
(including the Plan and the Notice of Grant) sets forth the entire agreement and
understanding of the parties relating to the subject matter herein.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in a writing signed by the
Company and the Grantee to this Agreement.  The failure by either party to
enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.
9.3.    Severability.  If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
9.4.    Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or forty-eight







--------------------------------------------------------------------------------





(48) hours after being deposited in the U.S. mail, as certified or registered
mail, with postage prepaid, and addressed to the party to be notified at such
party’s address as set forth below or as subsequently modified by written
notice.
9.5.    Successors and Assigns.  The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns.  The rights and obligations of Grantee under this Agreement may only be
assigned with the prior written consent of the Company.
9.6.    Disclosure of Information. In the event the Committee determines that
the Grantee has materially violated the provisions of this Section 9.6, the
Grantee shall immediately forfeit all unvested Performance Stock Units. The
Grantee recognizes and acknowledges that the Company’s trade secrets,
confidential information, and proprietary information, including customer and
vendor lists and computer data and programs (collectively “Confidential
Information”), are valuable, special and unique assets of the Company’s
business, access to and knowledge of which are essential to the performance of
the Grantee’s duties. The Grantee will not, before or after his date of
Termination of Employment, in whole or in part, disclose such Confidential
Information to any person or entity or make such Confidential Information public
for any purpose whatsoever, nor shall the Grantee make use of such Confidential
Information for the Grantee’s own purposes or for the benefit of any person or
entity other than the Company under any circumstances before or after the
Grantee’s date of Termination of Employment; provided that this prohibition
shall not apply after the Grantee’s date of Termination of Employment to
Confidential Information that has become publicly known through no action of the
Grantee. The Grantee shall consider and treat as the Company’s property all
memoranda, books, records, papers, letters, computer data or programs, or
customer lists, including any copies thereof in human- or machine-readable form,
in any way relating to the Company’s business or affairs, financial or
otherwise, whether created by the Grantee or coming into his or her possession,
and shall deliver the same to the Company on the date of Termination of
Employment or, on demand of the Company, at any earlier time.







